DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3the real image" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is unclear, particularly the recitation: “the real image includes Global Positioning System (GPS)” is unclear. Specifically, it is unclear how an image may include a system. For the purpose of examination “the real image” is interpreted as -- the real image processor.
Claim 11 is unclear, particularly the recitation: “storing the peripheral image as a 360-degree image in which shake is corrected through an image stitching; 20generating direct or indirect virtual image according to a control of the user; and displaying the virtual image by overlaying the virtual image corrected through the image stitching on the 360-degree image around the user on a band-type flexible display” is unclear. Claim states that it is the peripheral image that is corrected through the image stitching and not virtual image, therefore it is unclear which image is being overlaid. For the purpose of examination it is interpreted that it is the peripheral image that is corrected through the image stitching on the 360-degree image around the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruchter et al. (US 2019/0244582) in view of Black et al. (US 8,678,282), Stafford et al. (US 2015/0258431) and Shen (US 2018/0052329).

As to claim 1, Fruchter discloses a camera-based mixed reality glass apparatus (fig. 2), comprising: a smart glass unit (HMD 202 of fig. 2) comprising: a band-type display disposed in an 5eye direction of a user (HMD 204 with strap 206 including display device 318 of fig. 3 [0044]), a head engaging band mounting the band-type display and formed along a head of the user (strap 206 of fig. 2) and a plurality of cameras (cameras 210 of fig. 2 corresponding to 320 of fig. 3); a real image processor (image signal processor102 of fig. 4, ) for generating and transmitting a peripheral image of 10the user through the plurality of cameras (image signal processor 102 performs processing on image frame that arrive from cameras 320 [0056 – 0057] to facilitate see-through functionality [0039]); a virtual image processor (input-formatting component 104 of fig. 4) for generating a direct or indirect virtual image (Input-formatting component 104 may also perform certain image processing and/or formatting operations …on the computer-generated imagery received [0036]); and a mixed reality image processor (blending component 106 of fig. 4) for overlaying the virtual image on the peripheral image of the user (blending component 106 may generate mixed-reality frames by overlying the computer-generated imagery received from the independent host device onto the image frames captured by the onboard cameras, [0037]) and displaying the virtual image on the band-type display (displaying mixed image on display device 318 of fig. 4).  
Fruchter fails to disclose that the display is a 15flexible display, the plurality of cameras are mounted on an opposite direction to the eye of the user in the band-type flexible display and disposed along the head of the user; and virtual image is generated according to a control of the user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fruchter and the teachings of Black, such that a flexible display was used in the head mounted display as disclosed by Black, with motivation to provide a simple design choice alternative for a display which was well know art before the effective filing date of the claimed invention and incorporation of which would have only required a routine skill.
Fruchter in view of Black fails to disclose that the plurality of cameras are mounted on an opposite direction to the eye of the user in the band-type display and disposed along the head of the user; and virtual image is generated according to a control of the user.
In the same field of endeavor, Stafford discloses an augmented reality display where virtual image is generated according to a control of the user (virtual images 1810, 1812 and 1814 are generated according to user’s input by tracking location of wearable devices 102 [0226 – 0229]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fruchter in view of Black and the teachings of Stafford, such that virtual image was generated according to a control of the user as disclosed by Stafford, with motivation to provide virtual gaming input (Stafford [0226 – 0229]).

In the same field of endeavor, Shen discloses a head mounted display device (fig. 1) comprising cameras mounted on an opposite direction to the eye of the user in the band-type display and disposed along the head of the user (goggle shaped body 110 and includes multiple cameras 134, 136, 147, 148 of fig. 1 [0059], with camera 134 mounted on an opposite direction to the eye of the user of fig. 1)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fruchter in view of Black and Stafford and the teachings of Shen, such that multiple cameras were provided on the display unit as disclosed by Shen, with motivation to provide a simplified way of capturing, sensing, and then viewing 360 degree scene by the used (Shen [0003 – 0006].)

As to claim 2 (dependent on 1), Fruchter discloses the camera-based mixed reality glass apparatus, wherein the smart glass unit further includes at least one camera (cameras 210 of fig. 2) disposed at a front side of the head engaging band (fig. 2). 
Fruchter in view of Black and Stafford fails to disclose cameras disposed at a front side and a rear side of the head engaging band, respectively, and configured to photograph a 20360-degree image of the user as the peripheral image.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fruchter in view of Black and Stafford and the teachings of Shen, such that multiple cameras were provided on the display unit as disclosed by Shen, with motivation to provide a simplified way of capturing, sensing, and then viewing 360 degree scene by the used (Shen [0003 – 0006].)

As to claim 11. Fruchter discloses a camera-based mixed reality glass display (fig. 2) method, comprising: generating a peripheral image of a user through a plurality of cameras (image signal processor 102 performs processing on image frame that arrive from cameras 320 [0056 – 0057] to facilitate see-through functionality [0039]) disposed on a smart glass (HMD 202 of figs 2 and 3); 20generating direct or indirect virtual image (Input-formatting component 104 may also perform certain image processing and/or formatting operations …on the computer-generated imagery received [0036]); and displaying the virtual image by overlaying the peripheral image (blending component 106 may generate mixed-reality frames by overlying the computer-generated imagery received from the independent host device onto the image frames 
Fruchter fails to disclose that the display is a 15flexible display, the peripheral image is stored as a 360-degree image in which shake is corrected through an image stitching; and virtual image is generated according to a control of the user.
In the same field of endeavor, Black discloses a head mounted display wherein the display is a flexible display (col. 5, lines 35 – 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fruchter and the teachings of Black, such that a flexible display was used in the head mounted display as disclosed by Black, with motivation to provide a simple design choice alternative for a display which was well know art before the effective filing date of the claimed invention and incorporation of which would have only required a routine skill.
Fruchter in view of Black fails to disclose that the peripheral image is stored as a 360-degree image in which shake is corrected through an image stitching; and virtual image is generated according to a control of the user.
In the same field of endeavor, Stafford discloses an augmented reality display where virtual image is generated according to a control of the user (virtual images 1810, 1812 and 1814 are generated according to user’s input by tracking location of wearable devices 102 [0226 – 0229]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fruchter in view 
Fruchter in view of Black and Stafford fails to disclose that the peripheral image is stored as a 360-degree image in which shake is corrected through an image stitching.
In the same field of endeavor, Shen discloses a head mounted display device (fig. 1) comprising cameras mounted on an opposite direction to the eye of the user in the band-type display and disposed along the head of the user (goggle shaped body 110 and includes multiple cameras 134, 136, 147, 148 of fig. 1 [0059], with camera 134 mounted on an opposite direction to the eye of the user of fig. 1), wherein the peripheral image is stored as a 360-degree image in which shake is corrected through an image stitching (running JUMP service to stitch video [0026].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fruchter in view of Black and Stafford and the teachings of Shen, such that multiple cameras were provided on the display unit as disclosed by Shen, with motivation to provide a simplified way of capturing, sensing, and then viewing 360 degree scene by the used (Shen [0003 – 0006].)


Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruchter in view of Black, Stafford, Shen and Azuma et al. (US 2007/0035562.)

claim 3 (dependent on 1), Fruchter in view of Black and Stafford discloses the camera-based mixed reality glass apparatus, but Fruchter in view of Black and Stafford fails to disclose that the real image processor includes Global Positioning System (GPS) and provides information of a position and a time of the user determined through GPS together with the peripheral 25image of the user to a video repository through a network.  
In the same field of endeavor Shen discloses a head mounted display device, wherein the peripheral 25image of the user is provided to a video repository through a network (he circuitry 140 to couple to a wireless communication device 142 to transmit the received video to networked processing services 145 [0059]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fruchter in view of Black and Stafford and the teachings of Shen, such that multiple cameras were provided on the display unit as disclosed by Shen and video was transmitted to networked processing device, with motivation to provide a simplified way of capturing, sensing, and then viewing 360 degree scene by the used (Shen [0003 – 0006].)
Fruchter in view of Black, Stafford and Shen fails to disclose that the real image processor includes Global Positioning System (GPS) and provides information of a position and a time of the user determined through GPS.
In the same field of endeavor, Azuma discloses a method of image enhancement (ABSTARCT) wherein the system includes Global Positioning System (GPS) (GPS sensor [0135]) and provides information of a position and a time of the user determined through GPS (provide position and time data [0135]).

As to claim 10 (dependent on 1), Fruchter in view of Black, Stafford discloses the camera-based mixed reality glass apparatus, but fails to disclose the camera-based mixed reality glass device stores the mixed reality image together 10with GPS information and time information in a video repository through a network in real time, and simultaneously, shares the mixed reality image by broadcasting in real time targeted to smart glasses of a plurality of users, and further, receives the mixed reality image for the GPS information and the time information from the video repository and provides it.  
In the same field of endeavor, Shen discloses a head mounted display device that stores the mixed reality image in a video repository through a network in real time (transmit the received video to networked processing services 145 [0059]), and simultaneously shares the mixed reality image by broadcasting in real time targeted to smart glasses of a plurality of users (automatically send the video to the networked processing services 145, and share the video with selected users [0068]), and further receives the mixed reality image from the video repository and provides it (to receive stitched stereoscopic three dimensional virtual reality video from the networked processing services 145, the circuitry 140 further coupled to provide the received stitched stereoscopic three dimensional virtual reality video on the display 225, 230 [0059]).  

Fruchter in view of Black, Stafford and Shen fails to disclose that the mixed reality image is provided together 10with GPS information and time information.
In the same field of endeavor, Azuma discloses a method of image enhancement (ABSTARCT) wherein the system includes Global Positioning System (GPS) (GPS sensor [0135]) and provides information of a position and a time of the user determined through GPS (provide position and time data [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fruchter in view of Black, Stafford and Shen and the teachings of Azuma, such that the real image processor included Global Positioning System (GPS) as disclosed by Azuma, with motivation to provide direction for captured image (Azuma [0135].)

Allowable Subject Matter
Claims 4 – 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, the Prior Art of record fails to disclose the camera-based mixed reality glass apparatus of claim 1, wherein the real image processor 220 determines a head direction center and a height center of the user through calibration before the generation of the peripheral image, corrects left and right rotational shake occurring during a movement of the user based on the 5head direction center and the height center, and stores the peripheral image in a video repository as a 360-degree image. (Emphasis Added).  
As to claim 7, the Prior Art of record fails to disclose the camera-based mixed reality glass apparatus of claim 1, wherein the 20mixed reality image processor predicts a direction of the user gaze through a brain wave of the user and displays the mixed reality image in advance according to the direction of the user gaze.  
As to claim 8, the Prior Art of record fails to disclose the camera-based mixed reality glass apparatus of claim 1, further 25comprising a first camera adjusting unit configured to detect a distance from an object existing in a gaze direction of the user and adjust an angle of the plurality of 27cameras mechanically in real time based on the detected distance.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.